484 F.2d 992
Luther B. JACKSON, Plaintiff-Appellant,v.Terry HENSLEY et al., Defendants-Appellees.
No. 73-2084.
United States Court of Appeals,Fifth Circuit.
Sept. 7, 1973.

Luther B. Jackson, pro se.
Robert L. Shevin, Atty. Gen., Tallahassee, Fla., for defendants-appellees.
Before THORNBERRY, GOLDBERG and RONEY, Circuit Judges.
PER CURIAM:


1
It is hereby ordered that the above styled and numbered appeal be dismissed for want of prosecution in view of the appellant's failure to file a brief within the time fixed by the rules.1  Rule 9(b).  See Tidwell v. Dees, 5th Cir. 1972, 464 F.2d 1297.



1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's Local Rule 9(c)(2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure.  Kimbrough v. Beto, Director, 5th Cir. 1969, 412 F.2d 981